Citation Nr: 9931685	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.

2. Entitlement to service connection for a fractured jaw.

3.  Entitlement to service connection for loss of vision.


REPRESENTATION

The veteran represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel



INTRODUCTION

The veteran served on active Naval duty from March 1968 until 
February 1972.

These matters come before the Board of Veteran's Appeals 
(Board) on appeal of  May 1996 and August 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Oakland, California.  In his 
substantive appeal, the veteran requested a personal hearing 
before a member of the Board.  In April 1998, the veteran 
indicated that he would appear at the RO for a Board 
teleconference hearing; however, he withdrew his request for 
a Board hearing in August 1999.  38 C.F.R. § 20.704(e) 
(1999).


FINDINGS OF FACT

1.  The veteran has not presented competent evidence showing 
any dental disability for which service connection may be 
granted.

2.  The veteran has not presented competent evidence showing 
any current jaw disability for which service connection may 
be granted.

3.  The veteran has not presented competent evidence showing 
that congenital refractive error permanently increased in 
severity due to service.  


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for a 
dental disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The claim for entitlement to service connection for a 
fractured jaw is not well
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The claim for entitlement to service connection for loss 
of vision is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a dental 
disability, a fractured jaw, and loss of vision in his left 
eye.  In the interest of clarity, the Board will initially 
discuss the law and VA regulations pertinent to all claims.  
The Board will then separately analyze the veteran's dental 
and jaw claims, and his visual loss claim.  

Relevant law and VA regulations pertinent to all claims

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991),  38 C.F.R. § 
3.303(a) (1999).  When a chronic disease is shown in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Well groundedness of claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
In determining whether a claim is well grounded, the 
veteran's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v, Brown, 5 Vet. App. 91, 93 (1993).  

Additional law and VA regulations will be discussed where 
appropriate below.

Facts pertinent to dental and fractured jaw claims

Upon enlistment with the Naval service, the veteran's head 
and mouth were evaluated as normal.  A service dental record 
dated in April 1968 noted the extraction of tooth number 30.  
In February 1970, x-rays were taken in the area of teeth 
numbered 28 and 29.  An abscess was noted and treatment 
consisted of an antibiotic for six days.  In March 1970, the 
veteran underwent periodontal surgery in the area of teeth 
numbered 28 and 29.  Over the next two days, healing was 
noted to be satisfactory.  In a February 1972 separation 
physical examination, tooth number 30 was noted to be missing 
and restorable. 

In October 1995, the RO received the veteran's chronology of 
dental problems dated from April 1968 until October 1994.  
The veteran indicated that he had had a lower tooth removed 
in or around April 1968 during boot camp.  He stated that he 
underwent an operation on his jaw in January 1970 to repair 
the bone and to prevent further bone spurs, and that he went 
to sick bay on a daily basis for three months thereafter.  
The veteran indicated that in January 1971, he had a bridge 
placed in the space where his tooth was extracted.  He 
indicated that his jaw and teeth began to be repaired at a VA 
hospital in Iowa in April 1973, and that braces were 
installed the following year.  The veteran further reported 
that in December 1976, his bridge fell out and had to be 
repaired.  He indicated that in January 1989, a local dentist 
informed him that the bridge needed repair.

In June 1996, a fellow veteran (C.J.) submitted a letter in 
support of the veteran's claim which noted the veteran's 
dental disability.  C.J. stated that the veteran told him the 
Navy pulled a perfectly good tooth rather than filling it and 
that bone fragment came out of the empty socket.  C.J. 
indicated that he observed the veteran going to many sick 
calls at the dental department and undergoing many surgeries 
to his mouth to repair the damage done by pulling the tooth, 
which fractured the veteran's jaw.  

In July 1996, the veteran's friend (J.M.) submitted a letter 
in support of the veteran's claim in which he stated that he 
transported the veteran to a VA hospital in Iowa City for 
dental treatment caused by an injury suffered during Naval 
service.  J.M. indicated that he witnessed the straightening 
of the veteran's teeth and the bridge to replace a missing 
tooth.

In October 1997, the veteran's dentist (Dr. C.W.) submitted a 
letter on behalf of the veteran's claim.  Dr. C.W. stated 
that it was highly likely the progression of the veteran's 
missing tooth number 30 and subsequent gum damage led to the 
installation of a bridge.  Dr. C.W. opined that the bridge 
was the type used by the government and was installed 
approximately 20-25 years ago.  Dr. C.W. stated that the 
bridge was clinically serviceable but aesthetically 
compromised, and would need eventual replacement. 

The veteran's wife submitted a letter on behalf of her 
husband's claim in September 1997.  She stated that she was 
with the veteran when an officer advised him to see a VA 
dentist about the resurfacing of bone chips in his jaw due to 
the removal of a tooth during boot camp.  She stated that the 
veteran began treatment to repair his jaw and teeth in March 
1972 at a VA hospital in Iowa.  She further stated that 
braces were placed on the veteran's teeth to make them ready 
for the bridge.  Se stated that the veteran's bridge fell out 
in 1981, which necessitated repair.  

1. Whether the veteran's claim for entitlement to service 
connection for a dental disability is well-grounded.

Initial matter - applicability of Karnas v. Derwinski and 
Bernard v. Brown

The Board notes that regulations applicable to service 
connection for dental disorders were revised during the 
course of this appeal.  These changes became effective on 
June 8, 1999.  64 Fed. Reg. 30392 (June 8, 1999).  The Court 
has held that where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby. Bernard v. 
Brown, 4 Vet. App. 384 (1993). Although the RO has not 
considered the change in regulation, the Board concludes that 
this is not prejudicial, as the change in regulation was not 
a substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Class I - compensable service-connected dental conditions

Relevant VA regulations

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1712(b) (West 1991);  
38 C.F.R. § 3.381(a) (1999).  Veterans having a service-
connected compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  38 C.F.R. § 17.161(a).

However, carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.120 
or § 17.123.  38 C.F.R. §4.149 (1998) (in effect when the 
veteran filed his claim); currently 38 C.F.R. §§ 3.381(a), 
17.161 (1999).  The Board notes that in a precedent opinion, 
the General Counsel of the VA held that merely to have had 
dental extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97 (Jan. 22, 1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 1991).

Analysis

As the veteran was able to replace his extracted tooth with a 
bridge, his condition is not considered disabling.  38 C.F.R. 
§ 3.381(a).  The letter from Dr. C.W. confirms that the 
veteran's extracted tooth was replaced by a bridge that is 
clinically serviceable.  Since the veteran does not have a 
service-connected compensable dental disability or condition, 
he does not fall within 38 C.F.R. § 17.161(a), Class I.

Class II - noncompensable service-connected dental conditions

Relevant VA regulations

Veterans having a service-connected noncompensable dental 
disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary for the one-time 
correction of the service connected noncompensable condition 
if certain conditions are met.  38 C.F.R. § 17.161(b).


Analysis

This veteran does not fall within 38 C.F.R. 
§§ 17.161(b)(1)(i), 17.161(b)(1)(ii), and 17.161(b)(1)(iii), 
Class II, because his service discharge took place prior to 
September 30, 1981, he did not re-enter active military 
service within 90 days after the date of discharge, and there 
was no disqualifying discharge that was corrected by 
competent authority.

With respect to 38 C.F.R. § 17.161(b)(2)(i), Class II, in 
order to seek authorization for one-time treatment, the 
veteran must have been honorably discharged from active 
service before October 1, 1981, such as here, and applied for 
treatment within one year after discharge from naval service.  
38 C.F.R. § 17.161(b)(2)(i); see also Woodson v. Brown, 8 
Vet. App. 352 (1995).  In this case, the veteran filed his 
initial claim for outpatient dental treatment within one year 
after his discharge from Naval service.  The evidence of 
record consistently shows that the veteran already has 
received one-time dental treatment, to include the 
installation of a bridge where tooth number 30 was extracted.  
The veteran, himself, stated that a bridge was installed in 
the space where tooth number 30 was extracted.  J.M. and the 
veteran's wife confirmed that a bridge was installed to 
replace a missing tooth.  Finally, in October 1997, Dr. C.W. 
indicated that the bridge that replaced missing tooth number 
30 was installed by the government approximately 20-25 years 
ago.  

Class II(a) and Class II(b)-noncompensable service-connected 
dental conditions

Relevant VA regulations

Since the evidence shows that the veteran already received 
one-time outpatient dental treatment, his claim cannot be 
well grounded unless he has a service-connected 
noncompensable dental disability resulting from a combat 
wound or service trauma, or unless he was detained as a 
prisoner of war.  38 C.F.R. § 17.161(c) and (d), Class II(a) 
and Class II(b).

Analysis

This veteran does not fall within 38 C.F.R. § 17.161(c) and 
(d), Class II(a) and Class II(b) because he does not have a 
service-connected noncompensable disability which resulted 
from a combat wound or service trauma, nor was he a prisoner 
of war.  Naval dental records simply show that tooth number 
30 was routinely extracted in April 1968.  There is no 
competent evidence of record which indicates that the veteran 
sustained trauma to his tooth while in Naval service.  The 
General Counsel of the VA has firmly established that a mere 
dental extraction during service is not tantamount to dental 
trauma.  See VAOPGCPREC 5-97 (Jan. 22, 1997). 

Therefore, the Board finds that there is no evidence of 
record indicating a current dental disability for which 
service connection may be granted and no evidence showing any 
basis for entitlement to additional VA outpatient medical 
treatment.  Thus, the veteran's claim for a dental disability 
is not well grounded and must be denied.  See 38 C.F.R. 
§ 17.161; see also Woodson, supra. 

2.  Whether the veteran's claim for entitlement to service 
connection for a fractured jaw disability is well-grounded.

Analysis

The veteran's claim for service connection consists primarily 
of personal statements that he suffered a fractured jaw while 
in naval service which was caused by the extraction of his 
tooth.  Lay statements from the veteran's wife and C.J. also 
address the veteran's fractured jaw and his need for jaw 
repair.

As discussed above, the Board must first determine whether 
the veteran's claim of entitlement to service connection for 
a fractured jaw is well grounded.  In order for a claim to be 
well grounded, three elements must be met:  there must be a 
current disability, evidence of a disease or injury in 
service, and medical nexus evidence linking the two.  See 
Caluza, supra.

With respect to the first prong, there is no evidence of a 
current diagnosis of a jaw disability or of residuals from a 
fractured jaw stemming from service.  In the absence of such 
evidence, the veteran's claim fails.  See Caluza, supra.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) ("the Court") noted that Congress specifically 
limited entitlement for a service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
Moreover, in Rabideau v. Derwinski, 2 Vet. App. 141 (1992), 
the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  

As to the second element, evidence of a disease or injury in 
service, the veteran's service medical and dental records do 
not reflect that he sustained a fractured jaw while in the 
Navy.  Although Naval dental records note periodontal surgery 
for an abscess in the areas of teeth numbered 28 and 29, such 
records do not state that the surgery was performed because 
of a fractured jaw.  Although the veteran, his wife and C.J. 
have submitted statements regarding jaw treatment, they are 
laypersons without the benefit of medical training.  Thus, 
their opinions as to medical matters, such as diagnoses, 
cannot serve to well ground the veteran's claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit 
v. Brown, 5 Vet. App 91, 93 (1993).

As to the third and final prong, medical nexus evidence, 
there is no competent medical nexus evidence linking the 
claimed jaw injury in service to any currently diagnosed jaw 
disability.  

For the foregoing reasons, all three prongs of the Caluza 
test are missing.  
Accordingly, the veteran's claim for service connection for a 
fractured jaw is not well grounded, and is, therefore, 
denied.


3.  Whether the veteran's claim for entitlement to service 
connection for visual loss to his left eye is well grounded. 

Relevant law and VA regulations

Congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the 
applicable legislation for which service connection can be 
granted.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
The General Counsel of VA has noted, however, in a 
precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90 
(1990).

Factual Background

A March 1968 entrance examination report noted that the 
veteran's distant vision was 20/40 in the right eye and 20/50 
in the left eye, corrected to 20/20 in both eyes.  
In an accompanying  report of medical history, the veteran 
reported that he now wore or had worn eyeglasses or contact 
lenses.

In an August 1971 service health record, the veteran's right 
eye was 20/20 and left eye was 20/100 during a distance 
visual acuity test.  A near visual acuity test evaluated the 
veteran's right eye as 20/50 and left eye as 20/60.  

Upon discharge from the Navy in February 1972, the veteran's 
vision was evaluated as normal with 20/20 in the right eye 
and 20/70 in the left eye.  The examiner noted defective 
visual acuity in the left eye, not considered disabling.  In 
a February 1972 report of medical history, the veteran 
indicated that he wore glasses.  The examiner noted that the 
veteran wore glasses for reading only, not considered 
disabling.  

An undated and unsigned post-service medical record noted 
"Blind left eye (strabismus)."

Analysis

As stated above, refractive error of the eye is a congenital 
or developmental defect for which service connection cannot 
be granted.  38 C.F.R. §§ 3.303(c), 4.9.  
Service connection may be granted, however, for congenital or 
developmental defects that were aggravated in service.  See 
VAOPGCPREC 82-90.  

The Board notes that although an undated post-service medical 
record states that the veteran had strabismus, there is no 
such diagnosis during Naval service.  There is no opinion by 
a medical professional relating the veteran's strabismus to 
service, and there is no medical opinion or other evidence 
indicating that the veteran's eye problems became worse 
during or because of service. 

There is no evidence of record whatsoever of any disease or 
injury in service which caused and damage or loss of vision 
to the veteran's left eye, and no medical professional has 
offered an opinion to that effect.  Thus, there is no 
competent evidence that any eye disability, including 
strabismus, began during service.  Nor is there any competent 
medical evidence that any current eye disability is related 
to the veteran's service or any incident thereof.  Thus, two 
of the three Caluza well groundedness prongs have not been 
met.

In considering whether the veteran's pre-existing refractive 
error was aggravated during service, the available service 
medical records show that the veteran's eyes were evaluated 
as normal at discharge and that defective visual acuity in 
the left eye was not considered disabling.  There is no 
medical evidence which supports the veteran's contention that 
any congenital or developmental eye problem present on 
enlistment was aggravated during Naval service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); VAOPGCPREC 82-90.

In short, there is no medical evidence of record which 
indicates that the veteran's loss of vision was aggravated 
during Naval service.  The in-service incurrence and medical 
nexus prongs of Caluza have not been satisfied as to this 
aspect of the veteran's claim.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim for loss of vision 
to the left eye is not well grounded and is denied.

Additional matters

VA is under no further duty to assist the veteran in 
developing facts pertinent to his claim since it is not well 
grounded.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  
See 38 U.S.C.A. § 5105; Robinette v. Brown, 8 Vet. App. 69, 
78 (1995).  The Court has held that the obligation exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In this case, VA is not on notice of any known and existing 
evidence that would render the veteran's claim well grounded.  
The veteran referenced treatment at various VA medical 
centers in Iowa and Kentucky.  Although the RO requested 
medical records, those VA medical facilities indicated that 
they were unable to locate any records pertaining to the 
veteran.  To the extent that VA had an obligation to the 
veteran under 38 U.S.C.A. § 5103, see Robinette, supra, that 
obligation was satisfied by the RO.



ORDER

Well grounded claims not having been submitted, entitlement 
to service connection for a fractured jaw, a dental 
disability and vision loss is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

